Em, O. J.
1. Under the act creating the city court of Bainbridge (Acts 1900, p. 112, see. 36), the judge has the discretion, in a .proper case, to open a default and allow a plea filed. But this default must be opened before final judgment, or, if a final judgment has been rendered in the ease, this final judgment must be vacated. Bass v. Doughty, 5 Ga. App. 458 (63 S. E. 516).
2. Where judgment was duly entered by default, and subsequently, during the same term, there was a docket entry as follows: “Default opened on motion June T/ 08,” but no order was taken vacating the judgment rendered on the default, this docket entry was not sufficient for that purpose. Dixon v. Minnesota Lumber Co., 132 Ga. 347 (64 S. E. 71).
Complaint, from city court of Bainbridge — Judge Harrell. October 13, 1908.
Argued December 10, 1908. —
Decided May 4, 1909.
Donalson & Donalson, for plaintiff in error.
Biclcetson & Hale, contra.
3. In a suit on account, where the defendant is in default, the plaintiff is not required to make out his ease by proof. Civil Code, §5078; Norman v. Great Western Tailoring Co., 121 Ga. 813 (49 S. E. 782).

Judgment affirmed.